DISMISSAL FORM FOR CRIMINAL CASES ON ANT'S MOTION/OR WD NOA         




NO. 12-02-00066-CR


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS



SAM KEMP,§
	APPEAL FROM THE 114TH
APPELLANT

V.§
	JUDICIAL DISTRICT COURT OF

THE STATE OF TEXAS,
APPELLEE§
	SMITH COUNTY, TEXAS




MEMORANDUM OPINION (1)
	Appellant has filed a motion to dismiss his appeal and requests permission to withdraw his
notice of appeal.  The motion is signed by Appellant and his counsel.  No decision having been
delivered by this court, the motion is granted, and the appeal is dismissed in accordance with Texas
Rule of Appellate Procedure 42.2.

Opinion delivered July 10, 2002.
Panel consisted of Gohmert, Jr., C.J., Worthen, J., and Griffith, J.





(DO NOT PUBLISH)
1.  See Tex. R. App. P. 47.1.